Citation Nr: 0910268	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-30 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
status post resection lateral right clavicle with arthritic 
changes, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for depression as 
secondary to service-connected disability.

4.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The competent medical evidence did not show that the 
Veteran's service-connected status post resection lateral 
right clavicle with arthritic changes was characterized by 
limitation of motion of the arm to 25 degrees from the side 
or fibrous union of the humerus.

2.  The competent medical evidence did not show that the 
Veteran has been diagnosed with epilepsy or that his alcohol-
associated generalized tonic-clonic seizures were related to 
his in-service motor vehicle accident.

3.  The Veteran has not been clinically diagnosed with 
depression or any other mental disorders.

4.  The Veteran is not unemployable by reason of service-
connected disability.




CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for service-connected status post resection 
lateral right clavicle with arthritic changes have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, Diagnostic Code 5202 
(2008).  

2.  A seizure disorder was not incurred or aggravated during 
active service, or may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R 
§§ 3.303, 3.309 (2008).  

3.  Depression was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

4.  The criteria for a TDIU due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, and 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  The RO provided notice to the 
Veteran with respect to his seizures claim in correspondence 
dated in February 2006.  In that correspondence, the RO 
advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of which portion of the 
information and evidence necessary to substantiate the claim 
was to be provided by the Veteran and which portion VA would 
attempt to obtain on behalf of the Veteran.  Specifically, 
the RO advised that VA would obtain records in the custody of 
federal agencies, and that it was the Veteran's 
responsibility to obtain records in the custody of non-
federal agencies.  Although no longer required by the 
regulations, the RO also requested that the Veteran send any 
evidence in his possession that pertained to the claim.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (codified at 38 
C.F.R. § 3.159(b)(1) (2008)).  
 
The RO provided notice to the Veteran with respect to his 
TDIU claim in correspondence dated in March 2006.  In 
addition to explaining which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran, the RO also advised the 
Veteran of what the evidence must show to establish 
entitlement to a TDIU.  

In April 2006, the Veteran submitted a VCAA notice response 
in which he advised VA that he had no other information or 
evidence to give VA to substantiate his claim.  The Veteran 
did not specify whether this response was in reference to his 
seizure disorder or TDIU claim.

The Veteran was provided notice in response to his 
application for service-connected compensation benefits for 
depression in correspondence dated in May 2006.  In that 
correspondence, the RO advised the Veteran of what the 
evidence must show to establish entitlement to the service 
connection and of which portion of the evidence necessary to 
substantiate the claim was to be provided by the Veteran and 
which portion VA would attempt to obtain on behalf of the 
Veteran.  The RO also informed the Veteran that when service 
connection is granted, a disability rating and effective date 
of the award is assigned.  The RO also explained how the 
disability rating and effective date are determined.  See 
Dingess/Hartman, 19 Vet. App. 473 (2006).  In June 2006, VA 
received a response from the Veteran in which he indicated he 
had no additional information or evidence to submit.

The Veteran was provided notice in response to his increased 
rating claim in both the February 2006 correspondence and 
also correspondence dated in May 2008.  In the May 2008 
document, the RO informed the Veteran that when service 
connection is granted, a disability rating and effective date 
of the award is assigned.  The RO also explained how the 
disability rating and effective date are determined.  In 
regards to assigning a disability rating, the RO informed the 
Veteran that VA considered the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and symptoms on employment and daily life.  
The RO also provided examples of evidence that the Veteran 
should submit that might affect how VA determined a 
disability rating.  The RO also included the VA ratings 
schedule criteria applicable to the Veteran's service-
connected right shoulder disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203 (2008).  This correspondence 
satisfied the notice requirements for increased ratings 
claims identified by the Court in Vazquez-Flores v. Peake 22 
Vet. App. 37 (2008).  

Upon reviewing the aforementioned documents, the Board has 
identified three notice errors.  First, the Veteran was not 
provided with notice of the effective date or disability 
rating elements with respect to his seizures claim.  Second, 
as it relates to his depression claim, the Veteran was not 
advised of what the evidence needed to show to establish 
entitlement to service connection as secondary to a service-
connected disability.  Failure to notify a veteran on all 
elements with respect to each claim is presumed to be 
prejudicial error.  See Overton v. Nicholson, 20 Vet. App. 
427, 436 (2006).  Third, the Veteran was not provided with 
satisfactory notice for his increased rating claim until 
after the initial adjudication of that claim as required by 
Pelegrini II.  The Board, however, finds no prejudice as a 
result of these errors.  See Sanders v. Nicholson, 487 F.3d 
881, 891 (Fed. Cir. 2007) (holding that VCAA notice errors 
are presumed to be prejudicial and it is VA's duty to rebut 
the presumption).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  VA may demonstrate lack of prejudice by 
demonstrating (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881, 892 (Fed. Cir. 2007).

Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007); see also Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).  

For reasons explained more fully below, the Board is denying 
the claim of entitlement to service connection for seizures.  
As such, neither a disability rating nor an effective date 
will be assigned, making evidence pertaining to either of 
these elements irrelevant.  A failure to provide notice of 
these elements could not have resulted in prejudice.  

As for the depression claim, the Veteran has demonstrated 
actual knowledge of the relevant criteria.  For example, in 
correspondences dated in March and May 2006, the Veteran 
alleged he had depression from various service-connected and 
non-service-connected sources.  By providing statements 
alleging a link between his claimed depression and service-
connected disabilities, it appears he knew that such a link 
was necessary to substantiate the claim.  

Moreover, the relevant criteria for establishing service-
connection on a secondary basis was included in a statement 
of the case, dated in April 2007, and a supplemental 
statement of the case dated in February 2008.  Although these 
documents do not satisfy VA's affirmative notice requirement, 
that the Veteran was provided with the correct criteria on 
several occasions, and that he has had opportunity to submit 
additional evidence in response, tends to show he was not 
prejudiced by the omission of relevant criteria from the May 
2006 notice.  

Regarding the timing error, although the RO did not provide 
fully compliant notice until after initial adjudication of 
the increased rating claim, after providing the Veteran with 
adequate time to respond to the notices, it readjudicated the 
claim and issued a supplemental statement of the case in June 
2008.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the Veteran's service 
treatment records and VA Medical Center (VAMC) treatment 
records from the Milwaukee VA system, dated through January 
2008.  The Veteran has not identified any medical records 
relevant to the claims that have not been associated with the 
claims file.
 
The duty to provide a medical examination or obtain a medical 
opinion arises only if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of that disability; establishes that the 
veteran suffered an event, injury, or disease in service or 
that certain diseases manifested during an applicable 
presumptive period; and indicates that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service.  38 C.F.R. 
§ 3.159(c)(4) (2008).  Whether the evidence indicates that 
the disability may be associated with the veteran's service 
is a low threshold.  McLendon, 20 Vet. App. at 82.  Whether a 
veteran's claim that he suffered an event, injury, or disease 
in service is credible is a determination that the Board must 
make.  Id. at 83.  

Here, the Veteran was provided with a VA examination in 
conjunction with his shoulder disability rating claim and 
TDIU claim.  He was not provided with an examination for his 
seizure disorder or depression claims, but the Board does not 
find that the failure to provide examinations for these 
conditions is remandable error.  In various statements, the 
Veteran has alleged he had a seizure disorder as a result of 
an in-service motor vehicle accident (see e.g. Veteran's 
statement dated in March 2006).  Although the competent 
medical evidence shows that the Veteran does have some type 
of seizure disorder, and his service-treatment records 
reflected that he sustained injury of the type he describes 
in service, the evidence does not indicate that the seizure 
disorder may be associated with that injury.

First, the Veteran's statements concerning the onset of his 
seizure disorder, described more fully below, were 
inconsistent with what he had told a private hospital in 
January 2002 when he received treatment there.  The Veteran's 
statements were also inconsistent with a lay statement 
received in January 2004 from the Veteran's wife who reported 
that the Veteran did not experienced any seizures prior to 
January 2002.   To the extent that the Veteran's statements 
are lay evidence of persistent or recurrent symptoms of a 
disability, they are not credible.  Second, the Veteran's 
seizure disorder has been attributed to alcohol consumption.  
Given that there is no credible evidence that the Veteran's 
"seizures" began during service, and that these episodes 
have been attributed to circumstances other that active duty 
service, the Board finds that the evidence does not indicate 
that this disorder may be associated with the Veteran's 
service, even considering that this is a low threshold.  See 
McLendon, 20 Vet. App. at 82.  Thus, VA had no duty to 
provide a medical examination for the claimed seizure 
condition.

As for the depression claim, the claims file showed that the 
RO attempted to provide the Veteran with a VA examination on 
two separate occasions, but the Veteran failed to report.  
According to an entry in the claims file, the VAMC initially 
scheduled the Veteran for a VA examination in June 2006.  The 
Veteran stated, in correspondence dated in October 2006, that 
he was unable to make the examination because he was only 
provided with two hours notice.  Subsequently, in February 
2007 the Veteran was scheduled for another VA examination.  
The Veteran failed to report to that examination as well.  

The Veteran has not provided VA with good cause as to why he 
failed to report to the second scheduled examination.  When a 
veteran, without good cause, fails to report to a scheduled 
examination in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655(a)-(b) (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.  

In light of the aforementioned actions taken, the Board finds 
the RO's efforts to assist the Veteran in developing his 
claims to be reasonable and that no further development is 
required to comply with the statutory duty to assist.  
Accordingly, the Board will proceed with appellate review.


II.  Increased Rating for Right Shoulder Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (finding that there was no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for the purpose of applying staged ratings).

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2008).  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2008).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2008).

In the context of rating musculoskeletal disabilities, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40 (2008).

The Veteran is service-connected for a right shoulder 
disability as a result of injuries sustained when he was hit 
be a car in service.  The right shoulder disability is 
currently rated as 30 percent disabling pursuant to 
Diagnostic Code 5202.  Under that code, a higher rating of 50 
percent is assigned for fibrous union of the humerus when the 
major (dominant) joint is affected.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2008).  The Veteran is right-hand 
dominant, according to a VA orthopedic clinic note, dated in 
March 2005.

Other diagnostic codes providing for ratings in excess of 30 
percent for shoulder disabilities in the dominant side 
include Diagnostic Codes 5200 and 5201.  Diagnostic Code 5200 
provides for a 40 percent rating for intermediate ankylosis 
of the scapulohumeral articulation, between favorable and 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  
Unfavorable ankylosis is defined as abduction limited to 25 
degrees from side, and favorable ankylosis is defined as 
abduction to 60 degrees with the ability to reach the mouth 
and head.  Id.  Diagnostic Code 5201 provides for a 40 
percent rating for limitation of motion of the arm to 25 
degrees from side.  Id. at Diagnostic Code 5201.  

In a statement dated in February 2006, the Veteran reported 
that he had undergone physical therapy for his shoulder, but 
that it only caused more pain.  The Veteran also reported 
seeing an orthopedic surgeon, but that the surgeon 
recommended not having surgery.  In a statement dated in 
March 2006, the Veteran reported he could walk with a cane 
"as long as my right shoulder holds up."  The Veteran 
described pain when performing household chores, such as 
washing dishes, wiping off a counter, and vacuuming.  The 
Veteran stated he was unable to shovel snow.  The Veteran 
stated that his surgeon advised against surgery because of 
the extent of his arthritis.  

The Veteran's subjective symptoms were also reflected in 
various medical records.  According to a VA physical therapy 
initial note, dated in April 2005, the Veteran reported 
increasing discomfort when reaching, and a "popping" of the 
shoulder blade into his rib cage, especially at night.  The 
Veteran also reported he used to be active, but had to limit 
his activities due to multiple areas of pain.  According to a 
VA examination report, dated in May 2006, the Veteran 
reported pain severity as 6 to 7 out of 10 all of time.  The 
Veteran rated weakness as 4 to 5 and stiffness as 6 to 7.  
The Veteran reported grinding, snapping, and popping over the 
upper posterior shoulder/scapular area.  Overhead functions 
were painful, but he was reportedly able to conduct his 
activities of daily living.  

The Board has reviewed the objective medical evidence in 
conjunction with the subjective lay statements reflected in 
the medical evidence and submitted by the Veteran in support 
of his claim, but does not find that a rating in excess of 30 
percent is warranted.  

None of the medical evidence demonstrates that range of 
motion of the right shoulder is limited to the extent 
necessary for a higher rating under either Diagnostic Code 
5200 or 5201.  According to the VA examination report, dated 
in May 2006, abduction was 180 degrees on the right and left, 
which is considered to be full range of motion.  See 
38 C.F.R. § 4.71a, Plate I (2008).  Forward flexion was to 
135 degrees on the right and 180 degrees on the left.  
External rotation was to 45 degrees on the right and 80 
degrees on the left.  Internal rotation was 70 degrees on the 
right and 80 degrees on the left with pain at the extremes of 
range of motion and with repetition.    

The Veteran also underwent several physical therapy sessions 
at VA beginning April 2005.  According to an initial physical 
therapy note, right shoulder flexion was 144 degrees, 
abduction was 135 degrees, and external rotation was 80 
degrees.   

In a March 2005 VA orthopedic outpatient note, Dr. E.E. noted 
that throughout range of motion of the glenohumeral and 
scapulothoracic joints, the Veteran had associated 
crepitation that was palpable on the scapulothoracic 
articulation.  Range of motion revealed forward flexion of 
170 degrees and abduction of 170 degrees.  External rotation 
was 60 degrees bilaterally.  Internal rotation was to T6 
bilaterally.  Tip can, external rotator, lift off test, 
impingement signs, anterior and posterior apprehension, load 
and shift tests, and O'Brien's test were all negative.  Thus, 
even when considering the extent to which pain limited range 
of motion, none of the medical evidence demonstrates that the 
Veteran's range of motion was limited to the extent necessary 
for a schedular rating in excess of 30 percent.  

The Board also finds there to be no objective evidence of 
fibrous union of the humerus as necessary for a 50 percent 
rating under Diagnostic Code 5202.  Neither the VA 
examination report nor any records of treatment were 
demonstrative of fibrous union of the humerus.  Dr. E.E. 
reported that x-rays of the right shoulder showed no evidence 
of glenohumeral arthritis.  Dr. E.E. felt that the Veteran's 
symptoms were associated with a scapulothoracic crepitation 
or a snapping scapular type syndrome.  Dr. E.E. stated that 
he felt surgical intervention was not appropriate, but that 
physical therapy consisting of a stabilizing program of the 
scapulothoracic joint in overall dynamic scapular stabilizers 
would reduce discomfort.  

In a VA radiology report, Dr. M.H. reported that x-rays of 
the right shoulder showed joint spaces to be well preserved 
and there was no tendinous calcifications appreciated.  There 
were, however, changes consistent with a distal clavicle 
resection.  The doctor's impression was no evidence of 
fracture or significant degenerative change.

In the VA examination report, Dr. P.R. noted the Veteran's 
previous evaluation by the VA orthopedic clinic through 
Madison VAMC and his subsequent physical therapy.  Dr. P.R. 
also discussed his own physical examination findings.  In 
addition to the range of motion findings discussed more fully 
above, Dr. P.R. detected a 2-inch scar over the right 
acromioclavicular area.  There was no localized tenderness or 
swelling.  Dr. P.R.'s impression was fractured clavicle 
during active duty service, post-resection of the distal end 
of the clavicle, and secondary scapulothoracic syndrome only 
partially improved with physical therapy.

Although both VA examination reports reflected objective 
findings of impairment, these findings did not demonstrate 
that the schedular criteria for a rating in excess of 30 
percent have been approximated.  In reaching this conclusion, 
the Board has considered the regulatory provisions set forth 
in 38 C.F.R. §§ 4.40 and 4.45 as well as the Court's decision 
in DeLuca.  In the instant case, the Board finds that the 
current 30 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.  
The Board notes that the VA examination indicated functional 
loss due to pain and repetition; however, the loss was of a 
minor degree.  Even with consideration of the additional 
impairment resulting from pain and repetitive motion, the 
Veteran's symptomatology did not approach the level of 
impairment necessary for a higher evaluation.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2008).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  Id.  In cases where either a claimant or the 
evidence of record suggests that a schedular rating may be 
inadequate, the Board must specifically adjudicate the issue 
of whether referral for an extraschedular rating as outlined 
in outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology 
(e.g. limited range of motion, grinding, and popping).  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) for assignment of an extraschedular 
evaluation.  


III.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  But see Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(recognizing that in certain circumstances lay evidence may 
be competent to establish a disability).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  



Seizure Disorder

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and epilepsy becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  

The Veteran asserted in a statement dated in March 2006 that 
he did not have seizures before 1977.  He stated that his 
seizures were not epileptic seizures, but instead were due to 
his in-service accident in which he was hit by a car.  The 
Veteran stated in correspondence dated in February 2004 that 
he had had several seizures since the accident.  He stated he 
had never experienced anything like that prior to serving in 
the Marine Corps.  

The nature of the Veteran's claimed seizure disorder was 
reported in VA epilepsy clinic notes.  In one such note, 
dated in January 2005, Dr. J.J., a VA neurologist, determined 
that the Veteran likely had "alcohol-associated generalized 
tonic-clonic seizures now with episodes of lightheadedness 
and twitching."  It was felt that the Veteran's seizures 
were associated with heavy drinking and not necessarily 
epilepsy.  In a July 2005 note, Dr. J.J. noted that a black 
out episode that occurred that year may have been secondary 
to alcohol withdrawal or could have been seizure and sub-
therapeutic Dilantin.  The Veteran has not been diagnosed 
with epilepsy.  Presuming, without finding, that this is a 
compensable disability, the evidence does not support finding 
that it was either incurred during or as a result of the 
Veteran's active duty service.

The Veteran's service treatment records were negative for 
findings, complaints, or diagnoses of a seizure disorder or 
seizures.  The earliest record of any seizure-type episodes 
was found in an emergency room note from Columbus Community 
Hospital, dated in January 2002.  According to that note, the 
Veteran had presented for care after having a "seizure."  
At that time, however, the Veteran was noted to have a 
negative history of seizures.  In an emergency physician 
record, the examining physician reported an impression of 
syncope/loss of consciousness.  The doctor also listed 
pneumonia, alcohol abuse, hypophosphatemia and hypertension 
as clinical impressions.  The doctor stated that the Veteran 
needed alcohol rehabilitation.

In a lay statement received in January 2004, the Veteran's 
wife stated that the Veteran had never had a seizure prior to 
January 2002.  

Nothing in the VA epilepsy clinic notes links a diagnosed 
seizure-disorder to the Veteran's active duty service.  
According to a VA epilepsy clinic note, dated in January 
2005, the Veteran reported that he had an unexplained loss of 
consciousness first in the mid 1980's.  Since then, according 
to the note, the Veteran would have frequent episodes during 
which he would suddenly stop whatever he was doing and slouch 
over for about a minute.  He would twitch his arms during 
those episodes.  Sneezing, coughing, or blowing his nose 
triggered these episodes.  The Veteran expressed his opinion 
that these episodes were related to the in-service motor 
vehicle accident in 1977.  

In discussing the nature of these episodes, Dr. J.J. stated 
"the lack of automatism, presence of lightheadedness, and 
apparently unimpaired consciousness despite bilateral motor 
activity made seizure less likely."  Dr. J.J. stated that 
the Veteran probably did have generalized seizures when he 
was hospitalized in 2002, but that this was associated with 
heavy drinking and not necessarily epilepsy.   

None of this medical evidence supports granting service 
connection for a seizure disorder.  He has not been diagnosed 
with epilepsy, therefore the presumption found in 38 C.F.R. 
§ 3.309 is not for consideration.  Regarding the initial 
onset of the seizure-episodes, the evidence weighs heavily in 
finding that they did not occur until years after the 
Veteran's service.  To the extent that the Veteran's 
statements are lay evidence of persistent or recurrent 
symptoms of a disability, they were inconsistent with what he 
had apparently told the doctor at Columbus Community Hospital 
in January 2002 when he received treatment there.  The 
Veteran's statements were also inconsistent with his wife's 
statement received in January 2004.  

More importantly, the Veteran's seizure disorder has been 
attributed to alcohol consumption.  There is no competent 
medical evidence linking the Veteran's seizure disorder to 
physical trauma.  Given that there is no credible evidence 
that the Veteran's "seizures" began many years after 
service, and that these episodes have been attributed to 
circumstances other that active duty service, the 
preponderance of the evidence weighs against this claim.

Depression as Secondary to Service-Connected Disability
 
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.310(a) (2008).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(b) (2008); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (providing that secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder which is 
proximately due to or the result of a service-connected 
disorder) reconciling Leopoldo v. Brown, 4 Vet. App

In correspondence dated in May 2006, the Veteran alleged he 
had depression from various sources such as his arthritis, 
seizures, divorce, and the long wait to see a VA physician to 
get prescription refills.  In previous correspondence, dated 
in March 2006, the Veteran alleged that his divorce was due 
to a number of factors such as his seizures and multiple 
joint pains.  

The Board has reviewed the entire claims file, but finds that 
service-connection for depression is not warranted because 
the competent medical evidence does not include a clinical 
diagnosis of a depressive disorder.  According to a VA 
preventative health note, dated in May 2005, a depression 
screen was negative.  A primary care outpatient clinic note 
dated as recent as January 2008 included a problem list of 
the various diagnoses; depression was not among them.   

The Board has considered the Veteran's lay statements, but 
does not find that they qualify as a competent diagnosis of a 
depressive disorder.  Such a diagnosis must conform to the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  38 C.F.R. § 4.125 (2008).  Although there are certain 
circumstances where lay evidence will be sufficient to 
establish a diagnosis, the Board finds that competent medical 
evidence is necessary here.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  As a layperson, the 
Veteran is not competent to offer medical opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As no current depressive disorder 
has been clinically shown, the Board has no basis upon which 
to grant compensation.


IV.  Total Disability Rating Based on Individual 
Unemployability (TDIU)

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2008).

A TDIU may be assigned, where the schedular rating is less 
than total, when the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability, such disability shall be ratable as 60 
percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2008).  

The Veteran is service-connected for post resection lateral 
right clavicle with arthritic changes, evaluated as 30 
percent disabling; and hearing loss of the left ear, 
evaluated as zero percent disabling.  The Veteran's overall 
combined disability rating is 30 percent.  38 C.F.R. § 4.25 
(2008).

Here, the Veteran is not entitled to a TDIU on a schedular 
basis as provided in section 4.16(a); he has no single 
disability rated as 60 percent disabling and his combined 
rating is less than 70 percent.  Even though a veteran does 
not meet the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a), he may nonetheless 
qualify for a TDIU on an extra-schedular basis under the 
procedures outlined in 38 C.F.R. § 4.16(b).  That provision 
provides that rating boards should refer to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a) 
(2008).  

Although the Board may not assign an extraschedular rating in 
the first instance, it must specifically adjudicate whether 
to refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 
242, 244 (2008) (citing Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In a two-page statement submitted in February 2006, the 
Veteran asserted that he had not been able to work since 
2002.  The Veteran described headaches and pain in his right 
side, neck, right shoulder, back, right hip, and knee.  The 
Veteran also stated that he had "bad bone density" and 
seizures.  The Veteran apparently felt that these were all 
related to his in-service motor vehicle accident.  In his 
substantive appeal, dated in September 2007, he listed his 
right shoulder condition, depression, and seizure disorder 
and stated that the combination of disabilities had rendered 
him unemployable.  

Neither of these statements support the Veteran's claim.  It 
is apparent from his statements that he believes he is 
unemployable as a result of his numerous health problems.  
The Veteran, however, is only service-connected for the right 
shoulder disability and left ear hearing loss.  None of the 
Veteran's statements describe how these two disabilities, by 
themselves, render the Veteran incapable of performing the 
physical and mental acts required by employment.  See Van 
Hoose, 4 Vet. App. at 361.

The Board has considered the Veteran's statements and 
acknowledges that his service-connected right shoulder 
disability undoubtedly presents hardships regarding his 
employability.  The relevant evidence in the claims file, 
however, did not show the Veteran is incapable of performing 
the physical and mental acts required by employment solely 
due to service-connected disability.  

There were multiple medical records in the claims file, 
however, none of these supported the Veteran's TDIU claim.  
In the May 2006 VA examination report, Dr. P.R. concluded 
that the Veteran would be able to engage in full-time 
sedentary employment.  Dr. P.R. specifically took into 
consideration the Veteran's medications and medical history, 
and current clinical examination findings upon rendering this 
opinion.  Dr. P.R. also confirmed that the Veteran's claims 
file had been available for the examination, indicating that 
the medical history he had considered was from objective 
sources.  

The Board has also considered VAMC treatment notes, 
reflecting treatment on numerous occasions for his shoulder 
disability.  Although these records attest to the severity of 
the Veteran's disability, nothing in them pertained to the 
Veteran's ability to maintain substantially gainful 
employment as a result of that disability.  

The Board has also considered the numerous lay statements 
that were submitted in support of a prior unrelated claim.  
In one such statement, dated in June 2004, J.P., who 
identified himself as a former coworker of the Veteran's, 
recalled how the Veteran often missed work between 1996 and 
2000.  J.P. could not recall the specific reasons the Veteran 
missed work.  This statement, and others similar to it, did 
not support the Veteran's claim because they did not describe 
how the Veteran's service-connected right shoulder and left 
hearing loss disabilities rendered the Veteran unable to 
maintain a substantially gainful occupation.

Private medical records, such as those obtained from Parkside 
Chiropractic and Columbus Community Hospital also failed to 
support the Veteran's TDIU claim.  Like the VAMC treatment 
records cited above, these records pertained to many 
conditions that were not service-connected.  To the extent 
that these records even referred to a service-connected 
disability, they did not support finding that the Veteran was 
unable to work as a result.   

The Board does not find the evidence shows the Veteran's 
right shoulder or left ear hearing loss disabilities render 
him completely incapable of performing the physical and 
mental acts required by employment.  As discussed above, the 
majority of the medical evidence pertains to non-service-
connected disabilities.  The impact that these have on the 
Veteran's employability is irrelevant.  The VA examination 
report, which was the one opinion that touched upon the 
question of employability, clearly noted that the Veteran 
would be able to engage in at least sedentary employment.  
The Board finds no basis to refer to this case to the 
Director of the Compensation and Pension Service for extra-
schedular consideration.

	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for service-connected status post 
resection lateral right clavicle with arthritic changes, 
currently evaluated as 30 percent disabling, is denied.

Service connection for a seizure disorder is denied.

Service connection for depression as secondary to service-
connected disability is denied.
 
A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


